        Case 2:18-cv-08568-SM-JVM Document 115 Filed 05/14/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    DAVID REDDICK,                                                              CIVIL DOCKET
        Plaintiff

    VERSUS                                                                      NO. 18-8568 c/w
                                                                                    19-13111

    MEDTRONIC, INC.,                                                            SECTION: “E” (1)
       Defendant


    Applies to: Both Cases


                                     ORDER AND REASONS

        On May 12, 2020, Plaintiff David Reddick filed a Notice to Take Deposition of

Kathy Spurlock (the “Notice”) on May 14, 2020. 1 According to the Notice, “[t]he

deposition is being taken within the parameters set forth by the Court for issues

pertaining to the service contracts and prescription.” 2 On May 13, 2020, Defendant

Medtronic, Inc. (“Medtronic”) filed a Motion to Quash the Deposition of Kathy Spurlock

(the “Motion to Quash”).3 Medtronic argues “Plaintiff’s Notice is in direct violation of this

Court’s April 24, 2020 Order.”4 Medtronic further requests the Court “award Medtronic

reasonable attorney’s fees incurred for having to bring this motion.”5




1 R. Doc. 108. All references to “R. Doc. #” are references to documents docketed in Reddick v. Medtronic,
Inc., case no. 18-8568, unless noted otherwise.
2 R. Doc. 108 at 2.
3 R. Doc. 110. Plaintiff filed an opposition. R. Doc. 113.
4 R. Doc. 110-1 at 1.
5 Id. In addition, Medtronic contends “Plaintiff has not provided Medtronic with nearly enough reasonable

notice of this deposition.” Id. The Court notes, for future reference, that two days is not reasonable notice
to opposing counsel. Instead, the Court directs counsel for both parties to consult with each other about
scheduling prior to noticing any deposition and, in any event, to give at least ten day’s notice of the
scheduling of any deposition.

                                                     1
       Case 2:18-cv-08568-SM-JVM Document 115 Filed 05/14/20 Page 2 of 2



        In the Court’s April 24, 2020 Minute Entry, the Court ordered “[o]nly written

discovery on the issue of whether a service agreement existed is permitted at this time.

No other discovery on this issue is permitted at this time.” 6 As a result, only written

discovery is permitted; the Court has not allowed Plaintiff to conduct any depositions.

Further, the Court has allowed only discovery on the service agreement issue; discovery

on the prescription issue is not allowed at this time. As a result, Plaintiff’s attempt to take

a deposition “for issues pertaining to the service contracts and prescription” clearly

violates the Court’s April 24, 2020 Minute Entry.

        After conducting written discovery regarding the service agreement issue, Plaintiff

may schedule depositions of witnesses who have knowledge on this topic. The deadline to

complete all written discovery on the issue of whether a service agreement existed

between the parties is October 29, 2020.7

        Accordingly;

        IT IS ORDERED that the Motion to Quash 8 is GRANTED. Accordingly,

Plaintiff’s Notice9 is hereby QUASHED.

        IT IS FURTHER ORDERED that Medtronic’s request for an award of attorneys’

fees is DENIED.

        New Orleans, Louisiana, this 13th day of May, 2020.



                                        ________________________________
                                                 SUSIE MORGAN
                                          UNITED STATES DISTRICT JUDGE


6 R. Doc. 102 at 2 n.5.
7 R. Doc. 98 at 23.
8 R. Doc. 110.
9 R. Doc. 108.


                                              2
